Exhibit 10.1
 
PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (the "Agreement") is entered into effective as
of June 15, 2013 ("Effective Date"), by and among BONAIR, LLC, a Nevada limited
liability company, whose mailing address is One Corporate Plaza Drive, Suite
110, Newport Beach, CA 92660 ("Seller"), and INSPIRED BUILDERS, INC., a Nevada
corporation, whose address is 233 Wilshire Boulevard, Santa Monica, CA 90401, or
its designee ("Buyer").
 
A.          Seller is the owner of the fee simple interest in the Property (as
hereinafter defined).
 
B.          Seller and Buyer wish to set forth herein the terms for Buyer's
purchase and Seller's sale of the Property.
 
In consideration of the recitals set forth herein above, which are incorporated
herein by this reference, the mutual covenants and conditions of this Agreement,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:
 
ARTICLE 1 DEFINITIONS
 
Section 1.1      Definitions.
 
For the purposes of construing and interpreting this Agreement, the terms
defined in Section 1.2 when written with initial capital letters in this
Agreement shall have, throughout this Agreement, the meaning given such terms in
Section 1.2 below. The terms defined herein may be used in the singular or the
plural or in varying tenses or forms, but such variation shall not affect the
meaning of such terms set forth in Section 1.2 below so long as those terms are
written in initial capital letters. When such terms are used in this Agreement
but are written without initial capital letters, such terms shall have the
meaning they have in common usage; provided, however, that where legal,
technical or trade terms are used (as they would be understood in the State of
Florida) such terms are to be given their legal, technical or trade usage
meanings.
 
Section 1.2      Terms Defined.
 
1.2.1.       "Agreement" shall mean this Purchase and Sale Agreement and the
Exhibits referenced herein, and any duly executed amendments to this Agreement
and any Exhibits.
 
1.2.2.       "Buyer" shall mean Inspired Builders. Inc., or its assigns as
permitted herein.
 
1.2.3.       "Closing or "Closing Date" shall mean the date and time when the
Deed conveying title to the Property is recorded in the County Recorder's Office
for the County of Duval, which shall occur by the date and at the time provided
for in Section 6.1 of this Agreement.
 
1.2.4.       "Deed" shall mean the Warranty Deed to be used to convey title to
the Property, which deed shall be in the form attached to this Agreement as
Exhibit "A."
 
1.2.5.       "Effective Date" shall mean the date of this Agreement as set forth
above.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2.6.       "Event of Default" shall mean any of the events of default set
forth in Articles X and XI of this Agreement.
 
1.2.7.       "Party" shall mean the Seller or Buyer. "Parties" shall mean the
Buyer and Seller.
 
1.2.8.       "Permitted Encumbrances" shall include the Bonair mortgage as set
forth herein, but otherwise no mortgages, judgments, mechanics' liens or other
monetary liens (other than real property taxes and assessments not yet due and
owing).
 
1.2.9.       "Person" shall mean any individual, corporation, partnership
(general or limited), joint venture, association, trust, governmental entity or
any other entity.
 
1.2.10.      "Property" shall mean the parcel of real property described as
Assessor's Parcel No. 108760 0200, the legal description of which is attached
hereto as Exhibit B, including all improvements thereon and fixtures attached
thereto.
 
1.2.11.      "Purchase Price" shall mean the sum of Seven Hundred Fifty Thousand
and 00/100 Dollars ($750,000.00) and 100,000 shares of Inspired Builders, Inc.
common stock.
 
1.2.12.      "Seller" shall mean Bonair, LLC, as aforesaid.
 
1.2.13.      "Days" shall mean calendar days unless otherwise specified.
 
ARTICLE 2 SALE AND PURCHASE OF PROPERTY
 
Section 2.1      Sale and Purchase of Property.
 
Seller hereby agrees to sell the Property to Buyer and Buyer hereby agrees to
purchase the Property from Seller on the terms, covenants and conditions set
forth in this Agreement. This Agreement must be executed by Seller and Buyer no
later than June 24, 2013 and must be received that same day by Seller and Buyer
by 5:00 p.m. PST.
 
Section 2.2      Commissions.
 
2.2.1.        Seller's Agent.
 
None.
 
2.2.2.        Buyer's Agent.
 
None.
 
 
2

--------------------------------------------------------------------------------

 
 
ARTICLE 3 PAYMENT OF PURCHASE PRICE
 
Section 3.1      Purchase Price.
 
Buyer shall execute a Secured Promissory Note and Mortgage and Security
Agreement in the amount of Seven Hundred Fifty Thousand and 00/100 Dollars
($750,000.00), with interest at the rate of three percent (3%) per annum, which
shall accrue until the maturity dates of June 24, 2014. Buyer shall also
transfer to Seller 100,000 shares of Inspired Builders, Inc. common stock.
 
ARTICLE 4 CLOSING OBLIGATIONS
 
Section 4.1      Title Documents.
 
Seller agrees to convey to Buyer at Closing, by way of the Deed, good,
marketable and insurable title in fee simple to the Property free and clear from
any and all encumbrances, defects in title and restrictions.
 
Section 4.2      Seller's Delivery of Documents to Buyer.
 
Seller shall deliver to Buyer on the Closing Date or such other date if
specified below, at Seller's sole expense, the following:
 
4.2.1.        The Deed, executed by Seller;
 
4.2.2.        Any other document required to be delivered by Seller under the
terms of this Agreement.
 
Section 4.3      Buyer's Closing Obligations.
 
Buyer shall deliver to Seller or its appropriate designee, on the Closing Date
or such other date if specified below, at Buyer's sole expense, the following:
 
4.3.1.        Funds sufficient to cover (i) the Purchase Price and (ii) all
other sums required by this Agreement to be paid by Buyer to consummate the
transaction contemplated by this Agreement, if any;
 
4.3.2.        The issuance of 750,000 shares of Inspired Builders, Inc. common
stock to seller;
 
4.3.3          Perform or satisfy, or cause to be performed or satisfied, all
other obligations on the part of Buyer to be perfoimed or satisfied under this
Agreement as of the Closing Date; and,
 
4.3.4.        Any other documents required to be delivered by Buyer under the
terms of this Agreement.
 
ARTICLE 5 CLOSING COSTS: PROBATIONS
 
Section 5.1      Seller's Costs.
 
Seller shall pay for the following costs as they relate to the Closing:
 
5.1.1.        Seller's attorneys' fees and expenses; and
 
5.1.2.        Seller's share of items under Section 5.3 of this Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 5.2      Buyer's Costs.
 
Buyer shall pay for the following at or, if necessary, prior to Closing: 5.2.1.
Buyer's and Seller's attorneys' fees and expenses;
 
5.2.2.        All recording and filing fees for the Deed;
 
5.2.3.        Buyer shall pay all title fees;
 
5.2.4.        One Hundred Percent (100%) documentary transfer tax; and 5.2.5.
Buyer's share of items under Section 5.3 of this Agreement.
 
Section 5.3      Prorations.
 
All real property taxes (except as otherwise provided in this Section),
assessments and utility charges applicable to the Property shall be prorated
between Seller and Buyer at the time funds are wired to Seller for the Purchase
Price. In the event that the amount of any prorated item is not known, the
Parties agree that such items shall be prorated prior to funding of the Purchase
Price upon the basis of the best information available, and shall be adjusted
when the actual amount(s) of such item(s) is known, with appropriate charges and
credits to be made.
 
ARTICLE 6 PROPERTY CLOSING
 
Section 6.1      Property Closing Date.
 
Provided no Event of Default exists, and all conditions precedent have been
satisfied or waived as provided in this Agreement, the Closing of the purchase
and sale of the Property contemplated by this Agreement shall occur on or before
June 24, 2013, or the date and time when the Deed conveying title to the
Property is recorded in the County Recorder's Office for the County of Duval.
Notwithstanding the foregoing, Seller and Buyer agree that should Buyer default
in Buyer's obligation to purchase the Property within the time and in the manner
specified in this Agreement, Seller may elect to continue this Agreement and
extend the Closing Date in its sole discretion. Buyer acknowledges that time
shall remain of the essence.
 
Section 6.2      Cancellation.
 
6.2.1.        If this Agreement is cancelled by either Party as a result of any
Event of Default by the other Party, the rights and remedies of the
non-defaulting Party shall be as set forth in Articles 11 and 12 of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 7 CONDITIONS TO PROPERTY CLOSING
 
Section 7.1      Conditions Precedent to Closing.
 
Buyer's obligation to acquire the Property from Seller shall be subject to the
satisfaction or Buyer's waiver, in its sole and absolute discretion:
 
7.1.1.        Seller's delivery of all of the items set forth in Section 4.2;
and
 
7.1.2.        Seller shall not be in default of any of its representations and
warranties or obligations pursuant to this Agreement, except for the Permitted
Encumbrances.
 
ARTICLE 8 REPRESENTATIONS, WARRANTIES AND COVENANTS
 
Section 8.1      Seller's Representations and Warranties.
 
The following representations and warranties of Seller are made as of the date
hereof.
 
8.1.1.        Organization, Standing and Authority of Seller. Seller is a
limited liability company duly authorized to do business in the State of Nevada,
and has all requisite corporate power and authority to carry out the
transactions contemplated by this Agreement.
 
8.1.2.        Authority to Execute and Deliver this Agreement. Seller has all
requisite power and authority to execute this Agreement and consummate the
transactions contemplated by this Agreement (including the execution and
delivery of the closing documents to be executed and delivered by Seller). The
execution and delivery ofthis Agreement has been duly authorized by the Managing
Member of Seller (and/or an individual with the power of attorney) and, to the
extent required by law, by the Members of Seller, and no other company action of
Seller is required for the execution and delivery of this Agreement and any
other documents (including, without limitation, the closing documents) to be
executed and delivered by Seller. This Agreement constitutes the legal and
binding obligations of Seller enforceable in accordance with its terms. The
execution, delivery and performance of this Agreement do not and will not
violate the articles of organization or bylaws of Seller or any contract,
agreement or commitment to which Seller is a party or by which Seller is bound.
 
8.1.3.        Litigation. To Seller's knowledge no actions, suits or proceedings
are pending or threatened against Seller affecting its property in any court at
law or in equity or before or by any governmental department, commission, board,
bureau, agency or instrumentality (other than the notice of lis pendens which
shall be discharged upon funding of the Purchase Price), by which might
materially affect Seller's ability to perform Seller's obligations under this
Agreement.
 
8.1.4.        Hazardous Substances. To the actual knowledge of Seller, without
the duty to conduct any investigations or to make any inquiries, no hazardous
substances or materials as defined under any federal, state or local laws or
regulations are present on or beneath the Property.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 8.2      Buyer's Representations and Warranties.
 
The following representations and warranties of Buyer are made as of the date
hereof.
 
8.2.1.        Organization, Standing and Authority of Buyer. Buyer or its
designee is a Nevada corporation, and has all requisite corporate power and
authority to carry out the transactions contemplated by this Agreement.
 
8.2.2.        Authority to Execute and Deliver this Agreement. Buyer has all
requisite power and authority to execute this Agreement and consummate the
transactions contemplated by this Agreement (including the execution and
delivery of the closing documents to be executed and delivered by Buyer). This
Agreement constitutes the legal and binding obligations of Buyer enforceable in
accordance with its terms.
 
8.2.3.        Litigation. To Buyer's knowledge, no actions, suits or proceedings
are pending or threatened against Buyer in any court at law or in equity or
before or by any governmental department, commission, board, bureau, agency or
instrumentality, an adverse decision by which might materially affect Buyer's
ability to perform Buyer's obligations under this Agreement.
 
8.2.4.        Buyer's Knowledge. As of the Effective Date, Buyer has no
knowledge that any of Seller's representations and warranties are untrue. Buyer
acknowledges that any and all information which Buyer has received or may
receive from Seller or its agents, successors or assigns, is furnished as a
disclosure of information by Seller regarding the Property, but with no warranty
of the accuracy of any such information. Buyer may undertake its own independent
verification of the accuracy of such information.
 
ARTICLE 9 POSSESSION
 
Section 9.1      Possession.
 
Possession of the Property shall be delivered by Seller to Buyer as of 8:01 a.m.
(PST) on the Closing Date.
 
ARTICLE 10 BUYER'S DEFAULT: SELLER'S REMEDIES
 
Section 10.1    Buyer's Default.
 
The following shall be deemed Events of Default by Buyer:
 
10.1.1.      Buyer shall fail to observe or perform any material term, covenant,
agreement or condition herein contained and on the part of Buyer to be observed
or performed or a representation or warranty of Buyer shall materially be untrue
or breached; or
 
10.1.2.      Buyer shall become bankrupt or be adjudicated insolvent or seek
protection under any provision of any federal or state bankruptcy or insolvency
law; or
 
10.1.3.      Buyer shall make any assignment for the benefit of creditors; or
 
10.1.4.      Buyer shall be obligated but shall fail to close the purchase of
the Property on or before the Closing Date.
 
 
6

--------------------------------------------------------------------------------

 
 
Section 10.2    Seller's Remedies; Liquidated Damages.
 
IN THE EVENT THE SALE FAILS TO CLOSE DUE TO AN EVENT OF DEFAULT BY BUYER, BUYER
AND SELLER AGREE THAT THE AMOUNT OF THE DEPOSIT AND ANY INTEREST EARNED THEREON
SHALL CONSTITUTE LIQUIDATED DAMAGES TO SELLER FOR THE BREACH BY BUYER. BUYER AND
SELLER AGREE THAT SELLER'S ACTUAL DAMAGES IN THE EVENT OF AN EVENT OF DEFAULT BY
BUYER WOULD BE EXTREMELY DIFFICULT AND IMPRACTICAL TO DETERMINE AND SAID
LIQUIDATED DAMAGES SUM IS A REASONABLE ESTIMATE OF SELLER'S DAMAGES FOR SUCH
EVENT OF DEFAULT UNDER THE CIRCUMSTANCES EXISTING AT THE TIME OF THIS AGREEMENT.
THE LIQUIDATED DAMAGES AMOUNT SHALL CONSTITUTE SELLER'S SOLE AND EXCLUSIVE
REMEDY FOR BREACH OF BUYER'S OBLIGATION TO PURCHASE THE PROPERTY AND SELLER
WAIVES ANY RIGHT TO SPECIFIC PERFORMANCE OF THE OBLIGATIONS OF BUYER TO PURCHASE
THE PROPERTY.
 
Seller's Initials:                                                      Buyer's
Initials:                                   
 
ARTICLE 11 SELLER'S DEFAULT: BUYER'S REMEDIES
 
Section 11.1    Seller's Default.
 
The following shall be deemed Events of Default by Seller:
 
11.1.1.      Seller shall fail to observe or perform any material term, covenant
or agreement herein contained and on the part of Seller to be observed or
performed or a representation or warranty of Seller shall materially be untrue
or breached; or
 
11.1.2.      Seller shall become bankrupt or be adjudicated insolvent or seek
protection under any provision of any federal or state bankruptcy or insolvency
law; or
 
11.1.3.      Seller shall make any assignment for the benefit of creditors: or
 
11.1.4.      Seller shall be obligated but shall fail to close the sale ofthe
Property on or before the Closing Date.
 
Section 11.2    Buyer's Remedies.
 
If any of the Events of Default by Seller shall occur prior to Closing and
remain uncured under Section 11.1, then Buyer may seek specific performance of
this Agreement or bring an action for damages for breach of contract, and Seller
shall be responsible for any costs incurred by Buyer in relation to this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 12 MISCELLANEOUS
 
Section 12.1    No Waiver.
 
No failure by any Party to insist upon strict performance by the other Party of
any of the terms and provisions of this Agreement shall constitute or be deemed
to be a waiver of any such term or provision, or constitute an amendment or
waiver of any such term or provision by course of performance, and such Party,
notwithstanding any failure to insist upon strict performance, shall have the
right thereafter to insist upon the strict performance by the other Party of any
and all the terms and provisions of this Agreement.
 
Section 12.2    Survival of Terms.
 
All of the covenants, agreements, representations, warranties and obligations of
the Parties set forth in this Agreement shall survive the consummation of the
transactions contemplated by this Agreement unless otherwise specifically
provided and shall continue thereafter to be binding upon and inure to the
benefit of the Parties hereto, and their respective successors and permitted
assigns.
 
Section 12.3    Governing Law.
 
The interpretation, construction and enforcement of this Agreement, and all
matters relating hereto, shall be governed by the laws of the State of Florida,
without reference to its conflict of law provisions.
 
Section 12.4    Jurisdiction.
 
Any judicial proceeding brought against any of the Parties to this Agreement may
be brought in the courts of the County of Duval, State of Florida, and, by
execution and delivery of this Agreement, each Party accepts for itself the
exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby.
 
Section 12.5    Interpretation of Agreement.
 
Each Party acknowledges that it has been represented and advised by legal
counsel in the negotiation and legal effects of this Agreement and acknowledges
that it has caused this Agreement to be reviewed and approved by legal counsel
of its own choice. No negotiations concerning or modifications made to prior
drafts of this Agreement shall be construed in any manner to limit, reduce or
impair the rights, remedies, duties and obligations of the Parties under this
Agreement or to restrict or expand the meaning of any of the provisions of this
Agreement or to construe any of the provisions of this Agreement in any Party's
favor. No Party shall be deemed as the drafter of this Agreement and no term or
provision of this Agreement may be construed against any Party on that basis.
 
Section 12.6    Sole Agreement.
 
This Agreement is the sole and only agreement among the Parties with respect to
the subject matter hereof and any and all prior oral or written representations,
correspondence, letters of intent and agreements are merged into and superseded
by this Agreement and shall be of no force or effect except as indicated
otherwise in this Agreement. Any modifications of this Agreement must be in
writing and signed by the Parties hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 12.7    Partial Invalidity.
 
If any provision hereof is held invalid or not enforceable to its fullest extent
such provision shall be enforced to the extent permitted by law, and the
validity of the remaining provisions hereof shall not be affected thereby.
 
Section 12.8    No Joint Venture.
 
The execution and performance of this Agreement, each Party's review and
approval rights, if any, described in this Agreement, the agreements of the
Parties in this Agreement and the exercise of any rights hereunder, are not
intended, and shall not be construed, to create a partnership, joint venture or
co-tenancy among the Parties.
 
Section 12.9    Assignment.
 
Buyer shall have the right to assign, transfer, convey and/or otherwise sell (or
enter into any agreement to do the same) any interest it may have in this
Agreement.
 
Section 12.10  Notices.
 
All notices, requests, demands, waivers or documents which are required or
permitted to be given or served hereunder shall be in writing and (i) personally
delivered, (ii) sent by certified U.S. mail, postage prepaid return receipt
requested, or recognized air carrier service, return receipted (collectively
"Third Party Delivery"), or (iii) faxed (provided that a copy is promptly sent
by Third Party Delivery) addressed as follows:
 
If to Seller:
Bonair, LLC
Attention: Daniel D. White, Esq.
One Corporate Plaza Drive, Suite 110
Newport Beach, CA 92660-7924
FAX No. (949) 729-9174
 
If to Buyer:
Inspired Builders, Inc.
Attn: Matthew J. Nordgren
233 Wilshire Boulevard
Santa Monica, CA 90401
FAX No. (      )                

 
Such addresses or fax numbers may be changed from time to time by the addressee
by serving notice as heretofore provided. Service of such notice or demand shall
be deemed complete on the earlier of (a) the date of actual delivery regardless
of the means of delivery (whether by personal delivery, mail, fax or otherwise)
or (b) at the expiration ofthe third day after the date of proper Third Party
Delivery (either initially or following faxing) (whether or not actually
received by the addressee).
 
 
9

--------------------------------------------------------------------------------

 
 
Section 12.11  Headings of Sections.
 
The headings of sections and subsections herein are inserted only for
convenience and reference and shall in no way define, limit or describe the
scope or intent of any provision of this Agreement.
 
Section 12.12  References to Calendar Days.
 
Except as expressly provided herein to the contrary, all references to "days" in
determining the time for performance shall mean calendar days. If any time
period ends on a Saturday, Sunday or State of Florida bank holiday, the time
period shall be extended to the next day that is not a Saturday, Sunday or such
holiday.
 
Section 12.13  Other Parties.
 
Nothing in this Agreement shall be construed as giving any person, firm,
corporation or other entity, other than the Parties hereto, their heirs,
personal representatives, successors and permitted assigns, any right, remedy or
claim under or in respect of this Agreement or any provision hereof.
 
Section 12.14  Counterparts and Facsimile Signatures.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original, but all of which shall constitute one and the same
instrument. The submission of a Party's signature transmitted by facsimile (or
similar electronic transmission facility) shall be considered as an "original"
signature for purposes of this Agreement. The Party transmitting the facsimile
shall immediately transmit by mail or by other delivery service the original
signature page which shall then be substituted for the facsimile signature page
in the original and duplicate originals of this Agreement.
 
Section 12.15  Time of Essence.
 
Time is of the essence as to every provision of this Agreement. The scheduled
closing date may not be extended unless both Buyer and Seller so agree in
writing.
 
Section 12.16  Binding Effect.
 
The Agreement shall be binding upon and shall inure to the benefit of the
Parties and their respective successors and permitted assigns.
 
Section 12.17  Risk of Loss.
 
Except as otherwise expressly provided herein, the risk of loss caused by
reasons beyond the control of either party (e.g., earthquake, flood) shall shift
to Buyer at Closing.
 
Section 12.18  Further Assurances.
 
Each Party, from time to time, upon request of the other Party and without
further consideration will, at its own expense, execute and deliver such
documents and take such further actions as the other Party may reasonably
request in connection with this Agreement or the transaction contemplated by
this Agreement.
 
 
10

--------------------------------------------------------------------------------

 
 
Section 12.19  Exhibits.
 
All Exhibits referred to in this Agreement are incorporated into and made a part
of this Agreement. Section 12.20 Attorneys' Fees.
 
Each Party hereto shall be entitled to recover from the other Party all costs
and expenses, including attorneys' fees, incurred enforcing any of the terms and
provisions of this Agreement, in remedying any breach by the other Party or
collecting any sum due hereunder.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first above written.
 

 
SELLER:
         
BONAIR, LLC,
   
a Nevada limited liability company
         
By:
       
DANIEL D. WHITE
    Title: Manager          
BUYER:
         
INSPIRED BUILDERS, INC.,
a Nevada corporation
         
By:
        MATTHEW J. NORDGREN    
Title:
Chief Financial Officer  

 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
[Special Warranty Deed - FL]
 
 
12

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Legal Description
 
PARCEL D:
 
A part of the unsurveyed portion of Section 14, Township 1 South, Range 27 East,
Duval County, Florida, as recorded in Deed Book 1754, page 427 and Official
Records Book 201, page 318, said public records, being more particularly
described as follows:
 
Commence at the intersection of the northerly prolongation of the east line of
Government Lot 4, Section 23, Township 1 South, Range 27 East, and the northerly
right-of-way line of Hecksher Drive (a 200 foot right-of-way as now
established); thence North 89 degrees 20 minutes 20 seconds West along said
right-of-way, a distance of 1200 feet to the Point of Beginning; thence continue
North 89 degrees 20 minutes 20 seconds West, a distance of 624 feet, more or
less, to the approximate high water line of Dunn' s Creek; thence northeasterly,
easterly and southeasterly along the meanderings of the approximate high
waterline of Dunn's Creek to a point that lies North 0 degrees 27 minutes East
and 62 feet from the point of beginning; thence South 0 degrees 27 minutes West,
62 feet to the Point of Beginning.
 
13

--------------------------------------------------------------------------------